DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
	Claims 1-20 were originally presented with a filing date of November 5, 2018 and claiming priority, as a continuation application to US Patent application 15/401,761, having a filing date of January 9, 2017, now US Patent No. 10,154,382, which claims the benefit of US Provisional Application 61/778,209, filed on March 12, 2013.
	Claims 1-20 also claim priority, as a continuation-in-part application to US Patent application 15/243,513, having a filing date of August 22, 2016, now US Patent No. 9,733,089, which claims the benefit of US Provisional Application 62/207,461, filed on August 20, 2015.
	Claims 1-20 are pending and are allowed.

Information Disclosure Statement
	The Information Disclosure Statements (IDSs) that were submitted on November 5, 2018, February 4, 2020, and July 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs were considered by the Examiner.

Reason for Allowance
Claims 1-20 are allowed over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance:
The primary prior art reference Kote et al. (Publication US 2012/0226421) discloses a system for developing a digital signature identifying a specific person operating a vehicle that uses a computerized appliance and software or firmware executing from a non-transitory medium on the computerized appliance and providing a first function collecting raw data regarding vehicle operation from sensors implemented in the vehicle during operation by the specific person, a second function analyzing the raw data and identifying at least one pattern of behavior associated with the specific person; and a third function developing a digital signature from the analyzed data for that specific person.
	The next prior art reference Abramson et al. (Publication US 2016/0021238) discloses systems and methods for selectively restricting a mobile device.  In one implementation, a visual capture can be to identify one or more indicators within the visual capture.  Based on the indicators, an implementation of a restriction at the mobile device can be adjusted.  In another implementation inputs can be processed to compute a determination, determination reflecting at least one of the in-vehicle role of the user as a driver and the in-vehicle role of the user as a passenger; and, an operation state of the mobile device can be modified based on such a determination.  According to another implementation, one or more outputs can be projected from a mobile device, inputs can be received, and such inputs and outputs can be processed to determine a correlation between them. A restriction can then be modified based on the correlation.
	The next prior art reference Wilkes, III et al. (Publication US 2011/0077028) discloses identifying risky driving situations in the context of a driver's real-time operating environment and providing effective interventions and countermeasures that mitigate the risky situation to reduce the likelihood of the driver having a vehicular accident.  A driver monitoring and mentoring system includes mobile safety centers individually installed on driver-assigned smartphones or other mobile devices.  The mobile safety centers collect real-time driving data and compute a risk of a driver in a specific situation being involved in an accident and provide mentoring to drivers in a driver risk situation above a risk threshold 
	The next prior art reference McClellan et al., Publication US 2009/0024419, discloses a system and method for monitoring and mentoring driver behavior and vehicle operation and for categorizing or grading a driver's performance.  The driver's classification or grade is used to determine or adjust insurance rates, premiums or coverages for the driver.  The driver may receive discounted insurance rates for using monitoring and/or mentoring equipment in the vehicle. Insurance companies may use the driver classifications or grades to bid for coverage of groups of drivers having similar classifications or grades.

	The prior art of record fail to teach or fairly suggest:
	With respect to claim 1: “A method for driver identification comprising: 
	…determining a vehicle identifier of the vehicle based on a comparison between the vehicular motion signature and a characteristic vehicle motion; and
	based on the vehicle identifier and the vehicle motion dataset, determining an identity of a driver operating the vehicle throughout the time period.”

	With respect to claim 11: “A method for driver identification comprising:
	…based on the relative position of the user device with respect to the vehicle, determining a vehicle identifier of the vehicle;
	…based on the vehicle identifier and the motion dataset, determining an identity of a driver operating the vehicle throughout the time period.”

	Claims 2-9 depend from claim 1, claim 10 depends from claim 9, claims 12, 13, 18, and 19 depend from claim 11, claims 14, 16, and 17 depend from claim 13, claim 15 depends from claim 14, claim 20 depends from claim 19 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668